DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made for this application filed on 01/25/2021 claiming priority from US provisional application 62/965,528 filed on 01/24/2020

Information Disclosure Statement
No information disclosure was submitted in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or a natural phenomenon without significantly more. 
	Claim 1-5 encompass methods of determining an optimal cutoff chitinase concentration for categorizing a subject as having a neurological disease or disorder where increased level of chitinase is expected to occur naturally in a disease condition. 
	Claim 2 recites an immunoassay method of measuring protein concentration which is conventional. 
	Claims 4, 5, 10, 13 recite one of various neurological disorders. The process in claims 6-7 also encompass the steps of comparison. 
	Claim 8 and 15 recite where the sample where the chitinase are naturally found and obtained for comparison. 
	Claim 9 and 16 recite the chitinase species that naturally vary in a neurological disorder. Claims 11 and 14 recite the optimal cut-off concentration of Chit1 or CHI3L in a sample for decipher the level for treatment. However the level of CHIt1 or CHI3L naturally vary in a neurological disorder. 
	This judicial exception is not integrated into a practical application because comparing the level of chitinase to decipher a disease condition using a known method comparing chitinase protein concentrations from a samples obtained from subjects having the neurological disorder and sample from a subject with no neurological disorder and obtaining a receiver (ROC) curve by applying a statistical modeling technique using the chitinase protein concentrations and  calculating a Youden index for each point of the ROC curve; where the highest calculated Youden index represents the optimal cutoff concentration, is used to distinguish subjects having a neurological disease or disorder. However, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when evaluating a claim reciting an abstract idea such as a mathematical equation and a series of data gathering steps that collect a necessary input for the equation i.e. obtaining ROC curve and calculating Youden index), the data gathering steps is insignificant extra-solution activity in revised Step 2A (according to the subject matter eligibility test for product and process), and therefore find that the judicial exception is not integrated into a practical application.
	 Applicant is referred to the example of “the Arrhenius equation, which is a law of nature and a mathematical concept which describes the relationship between temperature and reaction rate” or “the series of steps instructing how to hedge risk, which is a fundamental economic practice and thus grouped as a certain method of organizing human interactions.” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Franc Llorens (YKL-40 in the brain and cerebrospinal fluid of neurodegenerative dementias Molecular Neurodegeneration (2017) 12:83, p1-21).
	Claims 1-5 encompass a method of determining an optimal cutoff chitinase concentration for categorizing a subject as having a neurological disease or disorder the method comprising: obtaining or having obtained chitinase protein concentrations measured in samples obtained from subjects having the neurological disease or disorder and biological samples from control subjects; obtaining a receiver (ROC) curve by applying a statistical modeling technique using the chitinase protein concentrations of (a); calculating a Youden index for each point of the ROC curve; and d. identifying the highest calculated Youden index; wherein the highest calculated Youden index represents the optimal cutoff concentration, and wherein the optimal cutoff concentration distinguishes subjects having a neurological disease or disorder.
	Claim 6 -16 encompass method of categorizing a human subject for treatment, wherein the subject is suspected of having or being at risk of having a neurologic disease or disorder,
the method comprising performing an immunoassay to determine a concentration of one or more
chitinase proteins in a biological fluid sample obtained from the subject; and comparing the concentration of the one or more chitinase proteins in a biological fluid sample to an optimal cutoff concentration of the chitinase derived from suitable controls wherein a concentration of the chitinase proteins in the biological sample equal to or higher than the optimal cutoff concentration of the chitinase is indicative of neurologic disease or disorder in the subject and the subject is confirmed as a candidate for a neurologic treatment.
	Claim 17 is drawn to a method of monitoring the therapeutic effect of an ALS treatment protocol in a subject being treated with the ALS treatment protocol, the method comprising: performing an immunoassay to determine a concentration of Chit-1 in a first biological sample obtained from the subject; performing an immunoassay to determine a concentration of Chit-1 in a second biological fluid sample obtained from the subject at a period of time after the first biological sample is obtained; and comparing the concentration of Chit-1 in the first and second biological fluid samples: wherein a decreased or maintained concentration of Chit-1 in the second sample relative to the first sample is indicative that the treatment protocol is
therapeutically effective in the subject.
	Llorens teaches YKL-40 (CHITINASE 3-LIKE 1 or CHI3L1) is a glycoprotein produced by inflammatory, cancer and stem cells. Its physiological role is not completely understood but CHI3L1 (YKL-40) is elevated in the brain and cerebrospinal fluid (CSF) in several neurological and neurodegenerative diseases associated with inflammatory processes. Yet the precise characterization of CHI3L1 in dementia cases is missing. They teach comparatively analyzing CHI3L1 levels in the brain and CSF samples from neurodegenerative dementias of different aetiologies characterized by the presence of cortical pathology and disease-specific neuroinflammatory signatures. They teach that CHI3L1 (YKL-40) was normally expressed in fibrillar astrocytes in the white matter. Additionally CHI3L1 was highly and widely expressed in reactive protoplasmic cortical and perivascular astrocytes, and fibrillar astrocytes in sporadic Creutzfeldt-Jakob disease (sCJD) which is a neurological disease. 
	They further teach that elevated CHI3L1 levels were also detected in Alzheimer’s disease (AD)... In AD, CHI3L1-positive astrocytes were commonly found in clusters, often around β-amyloid plaques, and surrounding vessels with β-amyloid angiopathy; they were also distributed randomly in the cerebral cortex and white matter. CHI3L1 overexpression appeared as a pre-clinical event as demonstrated in experimental models of prion diseases and AD pathology. CSF CHI3L1 levels were measured in a cohort of 288 individuals, including neurological controls (NC) and patients diagnosed with different types of dementia. Thus comparison of CHI3L1 in at least Alzheimer's disease. Compared to NC, increased CHI3L1 levels were detected in sCJD (p < 0.001, AUC = 0.92) and AD (p < 0.001, AUC = 0.77) but not in vascular dementia (VaD) (p > 0.05, AUC = 0.71) or in DLB/Parkinson’s disease dementia (PDD) (p > 0.05, AUC = 0.70). 	Further, two independent patient cohorts were used to validate the increased CSF CHI3L1 levels in sCJD. Additionally, increased CHI3L1 levels were found in genetic prion diseases associated with the PRNP-D178N (Fatal Familial Insomnia) and PRNP-E200K mutations. 
	They conclude that their  results unequivocally demonstrate that in neurodegenerative dementias, CHI3L1is a disease-specific marker of neuroinflammation showing its highest levels in prion diseases. Therefore, CHI3L1 quantification might have a potential for application in the evaluation of therapeutic intervention in dementias with a neuroinflammatory component. 
	Furthermore Llorens further teaches that in the brain, CHI3L1 is upregulated in several neurological disorders such as stroke, lentiviral encephalitis, traumatic brain injury, amyotrophic lateral sclerosis, multiple sclerosis and Alzheimer’s disease (AD).
	Furthermore Liorens et al teach that in the quantification YKL-40 they applied receiver operating characteristic (ROC) curves and derived area under the curve were calculated and the best cut-off value, sensitivity and specificity were estimated based on the Youden index  (point on an ROC curve providing the best balance of both sensitivity and specificity (see page 5 2nd column and Fig.1). Furthermore they analyzed CSF for CHI3L (YKL-40) was in the differential diagnostic context of neurodegenerative dementias (see page 2, 2nd column.
	It would have been obvious to a person of ordinary skill in the art to determine the cutoff CHI3L levels as a point of reference for a neurological disease conditions. 
	Therefore it would have been prima facie obvious to use the level of at least CHI3L1 levels to evaluate neurological disease conditions and subsequently treating them and monitoring the effect of treatment based on the level of chitinase (CHIT3L) according to claims 1-17. 

Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	July 30, 2022